Conley Byrd, Justice. Late in the afternoon of the day before trial of this rear end automobile collision case appellants Elaine Warren, a minor, and William C. Warren amended their general denial answer to plead contributory negligence. Over objections of appellee Betty Hayes and notwithstanding a motion for a continuance, the case was tried to a jury resulting in a $1,000 personal injury verdict. The trial court granted appellee a new trial. We cannot say that the trial court abused its discretion under the circumstances. Affirmed.